721 F.2d 349
Unempl.Ins.Rep. CCH  15,011Juanita JORDAN, Plaintiff-Appellee,v.Margaret M. HECKLER, Secretary of Health and Human Services,Defendant-Appellant.
No. 83-7164.
United States Court of Appeals,Eleventh Circuit.
Dec. 15, 1983.

Appeal from the United States District Court for the Middle District of Alabama.
Before GODBOLD, Chief Judge, RONEY and TJOFLAT, Circuit Judges.

BY THE COURT:

1
The motion of appellee to dismiss the appeal is GRANTED, because the appeal is not from a final order.  An order of the district court remanding the case to the Secretary for further consideration is generally not a final order.   Barfield v. Weinberger, 485 F.2d 696, 698 (5th Cir.1973);  see Howell v. Schweiker, 699 F.2d 524, 526 (11th Cir.1983);  Hall v. Heckler, No. 83-7097 (11th Cir. filed May 23, 1983);  Chastang v. Heckler, No. 82-7161 (11th Cir. July 7, 1982).